Citation Nr: 9931597	
Decision Date: 11/08/99    Archive Date: 11/19/99

DOCKET NO.  98-13 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for anemia.

2.  Entitlement to service connection for asthma.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1992 to 
September 1996.  Her appeal comes before the Board of 
Veterans' Appeals (BVA or Board) on appeal from a May 1997 
rating decision of the Department of Veterans' Affairs (VA) 
Regional Office (RO) in Winson-Salem, North Carolina.


FINDING OF FACT

The veteran has offered an opinion that she currently suffers 
from asthma and anemia, and that both conditions are related 
to her period of active service.


CONCLUSION OF LAW

The claims of entitlement to service connection for anemia 
and asthma are well grounded.  38 U.S.C.A. § 1110, 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has claimed that she suffers from asthma and 
anemia, and that both conditions are related to her period of 
active service. The veteran's military separation report 
indicates that she underwent Naval Hospital Corpsman Class 
"A" school for 14 weeks.  Because of this medical training, 
she is likely, under precedent of the U. S. Court of Appeals 
for Veterans Claims, competent to offer a medical opinion as 
to whether she currently suffers from asthma and anemia and 
to relate these conditions to her period of active service.  
Thus, the Board finds that her claims of service connection 
are plausible and capable of substantiation and are therefore 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  As a result, VA has a duty to assist her in 
developing facts that are pertinent to the claims, and 
further development is necessary prior to a decision on the 
merits.  

ORDER

Evidence of well-grounded claims for service connection for 
anemia and asthma having been submitted, to this extent, the 
appeal is granted, subject to the directions set forth in the 
following remand portion of this decision.


REMAND

The veteran indicated in her August 1998 substantive appeal 
that she takes iron daily and she still "must check 
borderline."  Thus, she believes that she must have anemia.  
She also reports that she uses an inhaler and suffers from 
asthma when she goes out in the heat.  The Board observes 
that the record does not include indication, other than her 
military separation report, of the type of medical training 
she underwent during service, and the extent of that 
training.  Thus, this case is being REMANDED for a definitive 
opinion on the presence and nature of the veteran's asthma 
and anemia.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The veteran should be contacted and 
asked to specify the names and addresses 
of all health care providers who have 
provided her treatment for anemia and 
asthma.  After obtaining any necessary 
authorization, the RO should obtain and 
associated those records with the claims 
file.

2.  The veteran should be afforded an 
examination to determine whether she 
currently has asthma and anemia.  Any and 
all evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  The examiner is 
requested to review all pertinent medical 
records in the claims file and offer an 
opinion as to whether the veteran 
currently has asthma and anemia, if 
present, whether they are related to the 
veteran's period of active service.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (1999), 
copies of all pertinent medical records 
in the veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant and her representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument she desires to have considered in 
connection with her current appeal.  No action is required of 
the appellant until she is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals


 

